Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over JACKSON et al (Large pose 3D face reconstruction from a single image via direct volumetric CNN regression) in view of KIM et al (Differential generative adversarial networks: Synthesizing non-linear facial variations with limited number of training data), YIN et al (A 3D Facial Expression Database For Facial Behavior Research), and NEUROtechnology (SentiMask SDK Technology Demo).
 	As per claim 1, Jackson teaches the claimed “image processing method, performed by an electronic device,” the method comprising: “obtaining a three-dimensional image of a first facial image based on a plurality of first feature points of the first facial image, the plurality of first feature points being used to identify a first face in 

 	Claim 2 adds into claim 1 “wherein the obtaining the three-dimensional image of the first facial image further comprises: performing facial detection on the first facial image to obtain the plurality of first feature points of the first facial image” (Jackson, 3.1. Dataset); and “mapping the first facial image to the facial three-dimensional model according to texture coordinates of the first facial image to obtain the three-dimensional 

	Claim 3 adds into claim 1 “wherein the synchronizing the three- dimensional image of the first facial image further comprises: converting displacements in each of the plurality of second feature points of second facial images into target displacements of a plurality of vertexes in the three-dimensional image in real time, the plurality of vertexes in the three-dimensional image being a one-to-one correspondence with the plurality of first feature points of the first facial image; and applying the target displacements of the plurality of vertexes to the three-dimensional image” (Jackson, 6. Ablation studies - Effect of expression; Kim, figures 5 and 9; Yin, figure 4; Neurotechnology, 0:56-1:46).

	Claim 4 adds into claim 3 “determining a first unit distance between at least two target first feature points among the plurality of first feature points; determining a second unit distance between at least two second feature points corresponding to the at least two target first feature points, in one of the plurality of frames of second facial images; calculating a ratio of the second unit distance to the first unit distance; and multiplying a displacement of each second feature point included in each of at least two frames of the second facial images by the ratio, to obtain a target displacement of each vertex in the three-dimensional image” which is obvious in transforming the relative movements of the second feature points to the movement of the first feature points of the 3D facial 


	Claim 5 adds into claim 4 “wherein the displacements of the second feature points of one frame among the plurality of frames of the second facial images are displacements relative to the second feature points of a first frame among the plurality of frames of the second facial images” which is obvious because the expression is a facial change in time represented by animated frames, and “wherein the one frame and the first frame are different frames among the plurality of frames of the second facial images” which is obvious when using the first frame as a reference frame to measure the relative motions of feature points in other frames.

	Claim 6 adds into claim 3 “wherein the displacements of the second feature points of one frame among the plurality of frames of the second facial images are displacements relative to the second feature points of a first frame among the plurality of frames of the second facial images” which is obvious because the expression is a facial change in time represented by animated frames, and “wherein the one frame and the first frame are different frames among the plurality of frames of the second facial 

	Claim 7 adds into claim 3 “correcting the displacements of the plurality of second feature points according to facial orientation data obtained through the facial detection” which is obvious because the visual representation of the 3D facial expression depends on the pose, or orientation, of the face.

	Claim 8 adds into claim 1 “recording a change procedure of the three-dimensional image based on receiving a recording instruction” (Jackson, 4. Results – Datasets; Kim, figures 5 and 9; Yin, figures 3 and 4; Neurotechnology, 0:56-1:46

	Claims 9-16 and 17-20 claim an electronic device and a non-transitory computer-readable storage medium based on the method of claims 1-8; therefore, they are rejected under the same rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU K NGUYEN/Primary Examiner, Art Unit 2616